Citation Nr: 0310033	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  96-34 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
pelvic pain, status post myomectomy for uterine fibroids.





ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1981 to December 1995.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1996 rating decision by the Louisville, Kentucky, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Subsequently, the veteran's claims file was transferred to 
the VARO in Waco, Texas.


REMAND

In August 2002, the Board undertook additional development on 
the issues listed above, pursuant to 38 C.F.R. § 19.9(a)(2).  
In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, __F.3d__, (Fed. 
Cir. May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. § 
19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and "not less than 30 days to respond 
to the notice," because it was contrary to 38 U.S.C. § 
5103(b), which provided the claimant one year to submit 
evidence.  

In light of these changes, the Board finds further action may 
not be taken on the issue on appeal.  In accordance with the 
August 2002 development memorandum the Board obtained private 
treatment records, which have not been considered by the RO, 
and the veteran has not waived such consideration.  

Also, during the course of this appeal there was another 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  Although the RO referred to these new 
regulations in a March 2002 supplemental statement of the 
case, the veteran has not been given adequate notice of the 
VCAA and specifically how it applies to her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the issue 
on appeal.  If the benefit sought remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


